IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :           No. 2784 Disciplinary Docket No. 3
                                :
                Petitioner      :           Nos. 18 & 35 DB 2021
                                :
           v.                   :           Attorney Registration No. 312616
                                :
ROBERT CAPTAIN LEITE-YOUNG,     :           (Philadelphia)
                                :
                Respondent      :


                                     ORDER


PER CURIAM


      AND NOW, this 17th day of December, 2021, upon consideration of the Verified

Statement of Resignation, Robert Captain Leite-Young is disbarred on consent from the

Bar of this Commonwealth, see Pa.R.D.E. 215.       Respondent shall comply with the

provisions of Pa.R.D.E. 217, and shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).